OWEN, Judge.
Defendant, a foreign insurance agency, was served with process under the provisions of Fla.Stat. § 48.193(1) (1973). This interlocutory appeal is from an order denying its motion to dismiss for lack of jurisdiction over the person.
Defendant delivered to the plaintiff in Florida on March 22, 1973 a policy of insurance issued by Lloyd’s of London on February 3, 1973. On August 19, 1973 certain property covered by the policy was stolen. When plaintiff attempted to collect under the policy for the loss, it was discovered that the policy did not provide coverage for theft. The complaint alleged that the defendant had breached its warranty and representation as to the coverage it could provide and had negligently failed to provide the proper policy, as a result of which conduct plaintiff had sustained monetary loss.
Though plaintiff’s loss did not occur until August 19, 1973, its cause of action accrued at the time defendant delivered the insurance policy on March 22, 1973. This date is prior to the effective date of Fla. Stat. § 48.193(1) (1973) under which statute plaintiff sought to perfect the service of process. The courts have held that this and similar statutes providing for constructive service may not be applied retroactively to causes of action which accrued prior to their effective dates. See, Gordon v. John Deere Company, 264 So.2d 419 (Fla.1972); Barton v. Keyes Company, 305 So. 2d 269 (3rd DCA Fla.1974); Marshall v. Johnson, 301 So.2d 134 (1st DCA Fla.1974).
The order appealed is reversed and this cause remanded for further proceedings consistent herewith.
CROSS and MAGER, JJ., concur.